DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:
Regarding claims 1-12: Lines 15-16 of claim 1 recite “rotating the rotor using a first rotation speed…”. It is unclear how a first rotation speed is “used” to cause rotating.  It appears some structure or energy source is missing from the claim.
Claims 2-12 are rejected due to their dependency on claim 1. 
Regarding claim 13: Lines 13-15 recite “the controller is configured to… cause the rotor to rotate”. It is unclear how the controller can cause the rotor to rotate.  It appears some energy source is required in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over De Boer (US 2020/0095981), in view of Helle et al. (“Helle”; US 2011/0025059).
Regarding claim 1: De Boer discloses a method for heating a generator of a wind power installation (100) during or before starting the wind power installation (paragraph 0019), wherein: 
the wind power installation is configured as a gearless wind power installation (no gear is disclosed) and is coupled to an electrical supply network (120) for feeding electrical power into the electrical supply network, and 
the wind power installation includes:
a rotor (106) having a plurality of rotor blades (108) operable at a variable rotational speed; and 
a converter coupled to the generator and configured to control the generator (paragraph 0053), wherein the converter is coupled to the electrical supply network for feeding the electrical power generated by the generator into the electrical supply network (as shown in Fig. 2), and 
the method comprises: 
rotating the rotor using a first rotational speed that is below a first rotational speed limit (paragraph 0032, power limitation mode); 
operating the converter to cause the generator to generate the stator current and the electrical power (as this is standard generator operation); 
operating the converter to refrain from feeding the electrical power into the electrical supply network (implicit paragraph 0035), the converter is shorted, thus no power is fed into the network); 
circulating at least a portion of the stator current through the generator and the converter; and 
consuming power at least in stator windings of the generator to heat the generator (paragraph 0034-0035, 0053).
De Boer does not explicitly disclose the generator is a permanent magnet synchronous generator configured to generate a stator current, wherein the stator current includes at least one three-phase current.
	However, Helle discloses the generator is a permanent magnet synchronous generator (“PMG”, Fig. 1) configured to generate a stator current, wherein the stator current includes at least one three-phase current (as shown by the three phases leaving PMG in Fig. 1).
	Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the generator of De Boer to be a PMG, as disclosed by Helle, in order to effectively generate power. 

Regarding claim 2: De Boer discloses the converter includes: 
an rectifier coupled between the generator and a DC voltage link circuit, the active rectifier being configured to control the generator and rectify the stator current into a DC current for feeding into the DC voltage link circuit, wherein the DC voltage link circuit has a link circuit voltage (as is standard converter construct); and 
an inverter coupled to the DC voltage link circuit and configured to invert energy from the DC voltage link circuit into an AC current for feeding into the electrical supply network (paragraph 0053), wherein: 
the inverter is operated such that the DC voltage link circuit is short-circuited at specific time periods (paragraph 0053), and/or 
the active rectifier is operated such that phases of the stator current are short- circuited at specific time periods (paragraph 0053).
	De Boer does not explicitly disclose an active rectifier.
	However, Helle discloses an active rectifier (as it is controllable, paragraph 0067).
	Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the rectifier of De Boer to be an active rectifier, as disclosed by Helle, in order to better control the output of the generator. 
Regarding claim 5: De Boer discloses in response to the rotor being operated with the first rotational speed, setting a generator voltage to a first value that is lower than a first generator voltage limit value (paragraph 0032), and/or 
in response to the rotor being operated with the first rotational speed, operating a DC voltage link circuit to have a first link circuit voltage value that is lower than a first link circuit voltage limit value and greater than a second link circuit voltage limit value (implicit from paragraph 0032).
Regarding claim 6: De Boer discloses the rotor rotating with the first rotational speed, but does not explicitly disclose in response to the rotor continuing to rotate with the first rotational speed, operating a chopper circuit of a DC voltage link circuit and lowering a link circuit voltage to a first link circuit voltage value that is less than a second link circuit voltage limit value.
However, Helle discloses in response to the rotor continuing to rotate with the first rotational speed, operating a chopper circuit of a DC voltage link circuit and lowering a link circuit voltage to a first link circuit voltage value that is less than a second link circuit voltage limit value (as shown in Fig. 4, paragraph 0073 – the purpose of the chopper circuit in Fig. 5 is to reduce dynamic mechanical loads, i.e. rotational, on the generator).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the converter of De Boer to include the chopper of Helle in order to reduce dynamic loads on the generator (paragraph 0073). 
Regarding claim 7: De Boer modified by Helle disclose a chopper circuit, Helle further discloses the chopper circuit (Fig. 5) controls a chopper current from the DC voltage link circuit to a chopper resistor (“Dump Resistor”), wherein the chopper circuit uses pulse modulation, in which a pulse duration alternates with a pulse-free time in a period duration, to control the chopper current by setting a pulse ratio, wherein the pulse ratio specifies a ratio of the pulse duration to the period duration, and wherein the pulse ratio is increased to decrease the link circuit voltage (“Ctrl” in Fig. 5 shows a transistor, which is inherently controlled with pulse width modulation).	
Regarding claim 8: De Boer modified by Helle disclose a pulse ratio, but do not explicitly disclose the pulse ratio is increased progressively from 0% to 100%.
However, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to increase the pulse ratio from 0% to 100% in order to better control the current in the chopper resistor. 
Regarding claim 10: De Boer discloses in response to the rotor continuing to rotate with the first rotational speed and a link circuit voltage being controlled to a zero value, switching an inverter coupled to a DC voltage link circuit to a zero mode, wherein in the zero mode, both semiconductor switches of at least one semiconductor switch pair are closed to short-circuit the DC voltage link circuit (paragraph 0053, the IGBT switches of the inverter are shorted); and 
in response to the rotor continuing to rotate with the first rotational speed and the link circuit voltage being controlled to the zero value, operating the wind power installation in the zero mode to heat at least the generator (paragraph 0053).
Regarding claim 12: De Boer discloses for heating the generator, the wind power installation or the converter is disconnected from the electrical supply network (paragraph 0053 – the generator is shorted, thus disconnected from the network).
Regarding claim 13: De Boer discloses a wind power installation configured to heat a generator of the wind power installation (100) during or before starting wind power installation, comprising: 
an installation controller configured to control heating the wind power installation (inherent); 
a generator configured to generate a stator current (inherent), wherein the wind power installation is a gearless wind power installation (no gearbox is disclosed) and is coupled to an electrical supply network (120), for feeding electrical power into the electrical supply network; 
a rotor (106) having a plurality of rotor blades (108) operable at a variable rotational speed; and 
a converter coupled to the generator and configured to control the generator (paragraph 0053), wherein the converter is coupled to the electrical supply network and configured to feed the electrical power, generated by the generator, into the electrical supply network (as shown in Fig. 2), 
wherein the controller is configured to: 
cause the rotor to rotate with a first rotational speed below a first rotational speed limit (paragraph 0032, power limitation mode); and 
operate the converter such that the generator generates the stator current and the electrical power, and no electrical power is fed into the electrical supply network, wherein at least a portion of the stator current circulates through the generator and the converter to consume power at least in stator windings of the generator to heat the generator (paragraph 0034-0035, 0053).
De Boer does not explicitly disclose the generator is a permanent magnet synchronous generator configured to generate a stator current, wherein the stator current includes at least one three-phase current.
	However, Helle discloses the generator is a permanent magnet synchronous generator (“PMG”, Fig. 1) configured to generate a stator current, wherein the stator current includes at least one three-phase current (as shown by the three phases leaving PMG in Fig. 1).
	Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the generator of De Boer to be a PMG, as disclosed by Helle, in order to effectively generate power. 
Claims 3, 4, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over De Boer and Helle as applied to claim 1 above, and further in view of Richardson et al. (“Richardson”; US 5,083,039).
Regarding claim 3: De Boer discloses controlling, by the converter, the generator for heating the generator, but does not explicitly disclose using field weakening control, wherein controlling the generator includes controlling a generator torque below a first torque limit value, wherein the first torque limit value is less than a rated torque of the generator, wherein the rated torque is greater than the first torque limit value at least by the factor of 2, and/or controlling the generator by implementing a d/q control, wherein the d/q control sets a d component and a q component in a rotating reference system, wherein the d component is used for controlling a magnetic field of the generator, and the d component is selected such that the d component reduces the magnetic field.
However, Richardson discloses using field weakening control (column 9, lines 34-35), wherein controlling the generator includes controlling a generator torque below a first torque limit value, wherein the first torque limit value is less than a rated torque of the generator (column 1, line 65 – column 2, line 10: the torque can be controlled to any value required by the heating system of De Boer), and/or 
controlling the generator by implementing a d/q control, wherein the d/q control sets a d component and a q component in a rotating reference system, wherein the d component is used for controlling a magnetic field of the generator, and the d component is selected such that the d component reduces the magnetic field (column 2, lines 27-30: in standard d q control, the d axis is associated with the flux, or magnetic field control).
Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the control of De Boer to utilize the field weakening control and d q control of Richardson in order to effectively control the converter and to have the limit values be set as claimed in order to design an optimal system. 

Regarding claim 4: De Boer and Helle modified by Richardson discloses the d component is set to a value, but do not explicitly disclose a negative value.
However, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to set the d value to a negative value in order to control the flux to a required value. 
Regarding claim 9: De Boer discloses the rotor rotating the first rotational speed, but does not explicitly disclose controlling a link circuit voltage to a zero value using a chopper circuit; and controlling, by the converter, the generator using a field weakening control to cause the generator to generate less power and support controlling the link circuit voltage to the zero value.
However, Helle discloses controlling a link circuit voltage to a zero value using a chopper circuit (Fig. 4a, load goes to 0).
And Richardson discloses controlling, by the converter, the generator using a field weakening control to cause the generator to generate less power and support controlling the link circuit voltage to the zero value (column 13, lines 35 – 55, states 0 and 7 show a 0 DC link voltage, thus the control of the DC link voltage with field weakening control is known).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the DC link of De Boer to include the chopper of Helle in order to help with heating, and to include the control Richardson in order to ensure the system reaches 0 volts. 
Regarding claim 11: De Boer discloses at least one of: the first rotational speed limit is 20 to 50% of a rated rotational speed of the rotor, the first rotational speed limit is 2.5 to 4.5 rotations per minute (rpm), the first rotational speed limit is 3 to 4 rpm, the first generator voltage limit value is a percentage of a rated generator voltage (paragraph 0032), the first generator voltage limit value is 200 V to 500 V, the first generator voltage limit value is 300 V to 400 V, the first link circuit voltage limit value is 40% to 60% of a rated link circuit voltage, the first link circuit voltage limit value is 400 V to 700 V, the second link circuit voltage limit value is 30% to 40% of the rated link circuit voltage, the second link circuit voltage limit value is 300 V to 400 V, a third link circuit voltage limit value is 5% to 20% of the rated link circuit voltage, the third link circuit voltage limit value is 50 V to 200 V, a zero value is less than the third link circuit voltage limit value, the zero value is less than 2% of the rated link circuit voltage, the zero value is less than 1% of the rated link circuit voltage, the zero value is less than 20 V, or the zero value is less than 10 V.
 De Boer does not explicitly disclose the first generator voltage limit value is 30% to 70% of a rated generator voltage.
However, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).
	Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention, to find the generator voltage limit in order to ensure the system is getting adequate heating. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN GUGGER/Primary Examiner, Art Unit 2832